           Case 1:19-cv-01094-ER Document 112 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID JOHANSEN, an individual; JOHN LYON,
an individual, professionally known as SOUTHSIDE
JOHNNY; PAUL COLLINS, an individual;
MICHAEL GREGORY, an individual; and DAVID
SWANSON, an individual, and on behalf of all
others similarly situated,
                                                                           ORDER
                                Plaintiffs,
                                                                     19 Civ. 01094 (ER)
                        – against –

SONY MUSIC ENTERTAINMENT, a Delaware
corporation,

                                Defendant.


Ramos, D.J.:

         The Court is in receipt of Sony’s letter regarding its anticipated motion to dismiss the

Second Amended Complaint. See Doc. 110. Sony is granted leave to file the motion. The Court

hereby sets the following briefing schedule:

   •     Defendant’s motion to dismiss must be submitted by December 30, 2020;

   •     Plaintiffs’ opposition must be submitted by January 27, 2021;

   •     Defendant’s reply brief must be submitted by February 10, 2021.


IT IS SO ORDERED.

Dated:     December 1, 2020
           New York, New York

                                                                     Edgardo Ramos, U.S.D.J.
